- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Index Page Analysis of the Result  02 Eletrobras Holding  11 Generation and Transmission Companies  22 Itaipu  23 Eletrobras Furnas  28 Eletrobras Chesf  42 Eletrobras Eletronorte  55 Eletrobras Eletronuclear  68 Eletrobras Eletrosul  74 Eletrobras CGTEE  82 Eletrobras Eletropar  88 Distribution Companies  90 Eletrobras Distribuição Roraima  91 Eletrobras Amazonas Energia  93 Eletrobras Distribuição Rondônia  98 Eletrobras Distribuição Acre  Eletrobras Distribuição Alagoas  Eletrobras Distribuição Piauí  DFS  Capital Management Department DFSI  Investor Relations Division invest@eletrobras.com.br www.eletrobras.com Marketletter  December 2009 ELETROBRAS PERFORMANCE DURING THE FOURTH QUARTER 2009 E letrobras registered in 2009 a net income of R$ 170.5 million, equivalent to R$ 0.15 per share, while in 2008 we registered an income of R$ 6,136.5 million, equivalent to R$ 5.42 per share . The result of 2009 corresponds to a Return on Shareholders Equity of 0.2% in comparison to 7.2% the previous year. In the 4th quarter of 2009 Eletrobras registered a net income of R$1,706.2 million, equivalent to R$ 1.51 per share, whereas in the same period of the previous year the Company registered an income of R$ 3,038.4 million, equivalent to R$ 2.68 per share. Evolution of the Quarter Results  R$ million 2009 2008 1. Shareholders Remuneration The companys bylaws determine as required minimum dividend 25% of the net income, adjusted to the terms of the corporate legislation, respecting the minimum remuneration for the preferred shares class A and B, of 8% and 6%, respectively, from the share capital relating to these kinds and classes of shares. Stated below are the adjusted net income and the amount of the required minimum dividend, according to applicable legislation, as well as the amount of the remuneration proposed to shareholders, to be approved by the Stockholders Meeting: R$ thousand Parent Company Net Income in the year Legal Reserve Adjusted Net Income Required minimum dividend - 25% Remuneration proposed to the shareholders as Interest on Own Capital Common shares Preferred Shares class A Preferred shares class B In 2009, Eletrobras registered as integral remuneration to the shareholders, interest on capital  JCP in the amount of 741,509, added to the dividends of that year, in accordance with the applicable legislation. The remuneration per share was as follows: Remuneration per share - Reais Common shares  1.7735% of capital (2008  6.4283%) Preferred Shares "A"- 9.4118% of capital (2007  9.4118%) Preferred Shares "B"- 7.0588% of capital (2007  7.0588%) 2 Marketletter  December 2009 2. The Eletrobras System 2.1 Operations with electric energy R$ thousand Parent Company Consolidated 12/31/2009 12/31/2008 12/31/2009 12/31/2008 Supply - - Gross Supply - - Transmission - - Trade CCEE  short term energy Relending of ITAIPU energy Regulatory Asset Itaipu Energy Trade Other 2.2 Consolidated Financial Statement The Consolidated Financial Statements showed the following evolution: Consolidated - R$ Million Variation Operating Income -9.0% Operating Expenses -6.2% Income before the Financial Result -20.7% Financial Result -5,273.9 -255.9% Net Income -97.2% Net Income per Share R$ 0.2 R$ 5.4 -97.2% Market Value 38,6% Operating Margin (%) 16.8% 19.3% -2.5 p.p. Net Margin (%) 0.6% 20.2% -19.6 p.p. Operating Margin Operating Income / Operating Revenue Net Margin Net Income / Operating Revenue pp percentage points The market value does not reflect the price of the shares ex-dividend adjustment, made on February 01, 2010 2.3 Evolution of Ebitda The sum of the Ebitdas of our subsidiaries of generation and transmission electric energy in 2009 totaled R$ 5,188 million, 5.4 % higher than the value earned during the same period of 2008 which was R$ 6,233 million. 3 Marketletter  December 2009 Furnas showed a decrease of 18.32 %, going from R$ 1,546 million to R$ 1,263 million. Chesf decreased 38.18%, from R$ 2,819 million to R$ 1,799 million. Eletronorte, which supplies the Brazilian isolated system, showed an increase of 185.56%, changing from R$ 382 million in 2008 to R$ 1,091 million in 2009. Eletrosul showed, in 2009, an Ebitda of R$ 450 million, 8.86% higher than the amount of R$ 413 million registered in 2008. Eletronuclear registered an increase of30.20%, from R$ 491 million in 2008 to R$ 639 million in 2009, while CGTEE registered a increase of 66.62%, from R$ (156) million to R$ 53 million. The value of Ebitda verified for each company of the Eletrobras System is stated after the Financial Statements of each company. 3. Eletrobras Shareholding Participations The results obtained by the companies invested by Eletrobras had a positive impact on the Company result in 2009 in the amount of R$ 2,728 million, deriving from the evaluation of the shareholding investments, as shown below: R$ thousand Parent Company Consolidated 31/12/2009 31/12/2008 31/12/2009 31/12/2008 Investments in controlled companies Equity Method 1,171,256 (236,157) - - Capital Income - ITAIPU 47,838 36,157 47,838 36,157 1,219,094 (200,000) 47,838 36,157 Investments in affiliates Equity Method 1,253,512 464,267 1,253,512 464,267 Interest on Own Capital 124,282 96,341 124,282 96,341 1,377,794 560,608 1,377,794 560,608 Other investments Interest on Own Capital 13,592 14,171 13,592 14,171 Dividends 103,868 88,643 103,868 88,643 Investment remuneration in partnerships 13,607 (80,623) 51,647 (34,046) 131,067 22,191 169,107 68,768 2,727,955 382,799 1,594,740 665,533 Regarding the Equity Investment in Affiliates, the invested company CEEE (currently CEEE-D and CEEE-GT) filed in March 1993 with an ordinary lawsuit against the Federal Government, requesting the recognition of the  Account of results to be compensated  CRC, relating to certain expenses resulting from the cost of service from 1981 to 1993, whose favorable decision became final in the Supreme Court, on March 31, 2009. Such decision was granted the right of the Concessionaire to register service costs for adjustments in the A ccount of results to be compensated  CRC and National Reserve of Compensation and Remuneration  Rencor. As per the court decision of November 2009, the calculation of the values was determined as provided in Law 8631/1993, as amended by Law No. 8724/1993. Based on the final decision and, supported by legal advice and with values calculated by expert assessment, the mentioned company recorded a corresponding asset, at face value, with a counterpart in the result of 2009 as per the ninth paragraph of the seventh article of Law 8631/1993. Due to our shareholder participation, a revenue of R$ 765 million calculated by their present value, considering the maturity of the concessions of CEEE-D and CEEE-GT, both ending in 2015 was recognized by Eletrobras. CCC Reimbursement  Isolated System With the advent of the Law 12111/2009 the methodology of subvention of the isolated systems was changed. The CCC subvention, which in the past only subsidized fuel costs will now refund the amount equal to the difference between the total cost of electricity and the valuation of the corresponding quantity of electricity at the average power and energy sold in the Regulated Environment - ACR of the National Interconnected System - SIN. The values calculated and recorded by the Company in fiscal year of 2009, totalized R$ 435.385 thousand, recorded in the Current Assets with a counterpart in the amount of R$ 225.611 thousand recorded in the Non-Current Liabilities and the remainder filed as income. 4  Financial Result The devaluation of the Real compared to the US$ dollar and the fact that Eletrobras holds relevant part of its receivables (net of obligations)  R$9,772,5 million (US$ 5,612.5 million)  indexed to foreign currencies, mainly to the US$ dollar, produced a negative effect on the Companys result in 2009 when it registered a net expense of R$ 4, 618.2 million deriving from the currency variation. In the previous year a net income in the amount of R$ 4,297.1 million was registered. Relating to the monetary variations derived from the variation of the internal indices, in 2009, the Company recorded a gain of R$ 175.5 million, against a gain of R$ 997.8 million in 2008, as shown below: R$ thousand Parent Company Consolidated 31/12/2009 31/12/2008 31/12/2009 31/12/2008 Financial Revenues (Expenses) Revenue from Interest, commissions and taxes 3,568,780 1,199,439 Debt Charges Charges on shareholders remuneration Revenues from financial applications 1,160,571 Other revenues (expenses) 30,068 Net monetary and currency variation Net monetary variation 997,786 320,223 Net currency variation 4,297,123 3,632,191 4 Marketletter  December 2009 On December 31, 2008, subsidiaries Furnas and Eletronuclear maintained the registered amount of R$ 904,202 (December 31, 2007  R$ 987,728thousand), presented in the asset. During the year of 2009, alterations were made in the administration of the Real Grandeza Foundation, in accordance with its regulation, aiming at determining the necessary actions to make possible a new management between the sponsors and the Fund. As a result The Sustainability of the New Management of Real Grandeza was established. The actions follow the established by the Counselling for Complementary Management of Social Welfare, by means of Resolution CGPC nº 26/2008, in relation to the procedures for the revision of the benefit plans. In addition, there is, as well, the allocation of resources for the health plan for the sponsors employees, aiming at maintaining the financial and economic actuarial balance. Due to the uncertainty in relation to the result deriving from the scenario changes within the Project of Sustainability of the New Management of Real Grandeza, Furnas and Eletronuclear decided to revert the provisioned amount as Actuarial Asset until then the effects of the future economic and actuarial evaluations can be measured in their Accounting Statements, which will take place when all the foreseen and allocated studies of the sponsors and the Real Grandeza are ended. The main indices of the financing contracts and of onlendings showed the following variations in the periods: Dollar and IGPM variation IGP-M US Dollar 4.1  Financing Receivable By the end of 2008, the Company held 809 contracts of loans and financings granted, totaling R$ 28,717,335 thousand (December 31, 2008  R$ 42,234,271 thousand), as per table below: 5 Marketletter  December 2009 Currency US$ thousand (equivalent) (equivalentes) % R$ thousand US$ dollar IGP-M Real Yen EURO Total Parent Company 12/31/2009 12/31/2008 Current Principal Current Principal Charges Non Charges Non Average Rate Value Current Current Average Rate Value Current Current Controlled cos and controlled as a whole FURNAS 7.58% 10.00% CHESF 8.75% - 11.47% ELETROSUL 7.46% 7.56% ELETRONORTE 13.07% 13.57% ELETRONUCLEAR 11.73% 12.69% CGTEE 2.54% 6.39% - CEAL 6.61% - - 10.49% - CERON 8.45% - 12.57% CEPISA 9.39% - 11.43% ELETROACRE 7.39% - 12.03% AMAZONAS 7.95% - 11.02% ITAIPU 7.08% - 7.07% - Others CEMIG 6.22% 6.76% COPEL 8.39% 14 10.21% CEEE 8.01% 9.33% DUKE 10.00% 10.00% AES TIETÊ 10.00% 10.00% AES ELETROPAULO 10.48% 10.01% - TRACTBEL 12.00% 12.00% CELPE 6.00% 6.00% CEMAR 5.94% - 5.09% CESP 9.36% 9.36% OUTRAS - - ( - ) PCLD - T O T A L CONSOLIDATED 12/31/2009 12/31/2008 Current Principal Current Principal Charges Non Charges Non Average Rate Value Current Current Average Rate Value Current Current Controlled cos and controlled as a whole Furnas - Chesf - Eletrosul - Eletronorte - Eletropar - Eletronuclear - Cgtee - Ceal - Ceron - Cepisa - Eletroacre - Amazonas - Itaipu - - 571,519 5,913,466 - - 30,472 9,177,791 - 571,519 5,913,466 - 30,472 9,177,791 Others Cemig 6.22% 222 57,735 343,741 6.76% 2,457 63,022 403,565 Copel 8.39% 14 6,126 88,512 8.39% 429 4,548 67,142 Ceee 8.01% 135 1,604 20,033 9.33% 172 66,693 30,085 Duke 10.00% 2,049 126,593 362,530 10.00% 2,375 168,691 439,233 Aes Tietê 10.00% 4,048 250,123 716,276 10.00% 4,819 224,659 982,694 Aes Eletropaulo 10.48% 286,780 108,062 513 9.30% 274,406 117,931 - Tractbel 12.00% 435 32,711 10,796 12.00% 707 29,611 41,114 Celpe 6.00% 961 16,976 62,286 4.44% 867 17,173 77,957 Cemar 5.94% - 30,225 363,860 6.07% 1,154 26,352 317,532 Cesp 9.36% 1,067 30,778 201,823 9.33% 1,165 28,121 235,273 Outras - 112,820 474,116 1,752,576 - 101,821 443,301 1,695,257 ( - ) Pcld - (82,257) (109,975) - - (58,221) (59,454) - 326,273 1,025,074 3,922,946 332,151 1,130,648 4,289,852 T O T A L 326,273 1,596,593 9,836,412 332,151 1,161,120 13,467,643 6 Marketletter  December 2009 The long term installment of loans and financing granted using sector as well as own resources, including onlendings, have the following maturities: Since 2015 TOTAL Parent Company Consolidated 4.2  Financing Payable Eletrobras ended 2009 with 12 liability contracts, in loans, financing and bonds, which totaled R$ 5.101.994 (December 31, 2008 - R$4.158.111), as shown below: Currency US$ (equivalent) % R$ US Dollar 2,641,947 90.16% 4,600,158 EURO 85,713 2.93% 149,243 Yen 202,500 6.91% 352,593 Total 2,930,160 5,101,994 PARENT COMPANY 12/31/2009 12/31/2008 Charges Principal Charges Principal Current Non Current Non Average Rate Value Current Current Average Rate Value Current Current FOREIGN CURRENCY Financial Institutions Interamerican Development Bank - IDB 5.32% 5.32% Corporación Andina de Fomento - CAF 3.97% - 4.76% - Kreditanstalt fur Wiederaufbau - KFW 3.87% 5.73% Dresdner Bank 6.25% 6.25% Eximbank 2.15% 2.15% Other Bonds Bonds - Dresdner Bank 7.75% - 7.75% - Bônds - Credit Suisse 6.87% - Other National Treasury - ITAIPU - LOCAL CURRENCY Fundo de Investimento em Direitos Creditórios - Other - 7 Marketletter  December 2009 CONSOLIDATED 12/31/2009 12/31/2008 Charges Principal Charges Principal Current Non Current Non Average Rate Value Current Current Average Rate Value Current Current FOREIGN CURRENCY Financial Institutions Interamerican Development Bank - IDB 5.32% 5.32% Corporación Andino de Fomento - CAF 3.97% - 4.76% - Kreditanstalt fur Wiederaufbau - KFW 3.87% 5.73% Dresdner Bank 6.25% 6.25% Eximbank 2.15% 2.15% Other Bonds Bonds - Dresdner Bank 7.75% - 7.75% - Bonds - Credit Suisse 6.87% - - - Other National Treasury - ITAIPU LOCAL CURRENCY Fundo de Investimento em Direitos Creditórios - - Other a) Debt guaranteed by the Federal Government and/or ELETROBRAS. b) The total amount owed in foreign currency, including charges, correspond at the Parent Company level to R$ 5.101.994 thousand, equivalent to US$ 2,930,159 thousand and in the Consolidated to R$ 14.165.342 thousand, equivalent to US$8,135,390 thousand. The percentage distribution, by currency is as follows: US$ EURO YEN Parent Company 90% 3% 7% Consolidated 96% 1% 3% c) The loans and financing are subject to charges, whose average rate in 2009 was 5.65% p.a. The average rate in 2009 was 6.40% p.a. d) The long term installment of the loans and financing, shown in thousands of Reais has its due dates thus programmed: After 2015 TOTAL Parent Company Consolidated 5  Operational Provisions PARENT COMPANY CONSOLIDATED 12/31/2009 12/31/2008 12/31/2009 12/31/2008 Contingencies (99,242) 71,501 121,936 345,273 PCLD  Consumers and Resellers - - 355,707 40,345 PCLD - RTE - - (39,294) (242,734) PCLD  Loans and Financing 74,556 37,045 74,556 37,045 PCLD - ICMS Credits - - 177,320 468,405 PCLD - Securities (13,015) 12,981 (13,015) 12,981 Adjustment to Present Value  Decommissioning of Assets - - 36,475 33,599 Provision for recoverable value of assets - Impairment - - (673,232) 770,231 Losses in Capital Increases 510,235 (7,535) - - Uncovered Liabilities at Subsidiaries (300,261) 135,652 - - Losses in corporte participations 842,830 81,565 842,830 81,565 Other 94,188 (27,215) 633,514 (2,619) 1,109,291 303,994 1,516,797 1,544,091 8 Marketletter  December 2009 In 2008 the company registered the amount of R$ 770.231 as a provision to reduce the recoverable value of assets ( impairment ). This amount is represented, substantially, by the provision made for the Samuel Hydro Plant, since its concession has expired. ANEEL extended the concession of the Samuel Hydro Plant for another 20 years. The renewal allowed Eletronorte to revert, in 2009, the provision made the previous year. 6  Statement of Income, for Information Purposes Only, with and without the Itaipu Effect Below please find, for analysis, the summary of the Balance Sheets and the Consolidated Statement of Income, excluding the proportional consolidation of Itaipu. The information seeks to show the influence of Itaipus Balance Sheets on the consolidated Balance Sheets of the Eletrobras System, due to its specificities. They should not, by any means, be considered the Consolidated Balance Sheets of the Eletrobras System. Consolidated Balance Sheet ( for information purposes only ) ( in thousands of Reais ) ASSETS 12/31/2009 CURRENT ASSETS WITHOUT ITAIPU WITH ITAIPU Consumers and resellers 4,208,567 4,260,617 Loans and Financing 2,494,386 1,922,866 Other 21,556,787 22,011,483 28,259,740 28,194,966 NON-CURRENT ASSETS Loans and Financing 15,749,878 9,836,412 Other 11,018,789 11,180,554 26,768,667 21,016,966 INVESTIMENT 6,903,206 6,816,146 PROPERTY, PLANT AND EQUIPMENT; INTANGIBLE 61,904,763 77,788,582 68,807,969 84,604,728 TOTAL ASSETS 123,836,376 133,816,660 LIABILITIES AND STOCKHOLDERS EQUITY 31/12/2009 CURRENT LIABILITIES WITHOUT ITAIPU WITH ITAIPU Loans and Financing 488,887 835,560 Suppliers 4,024,572 3,471,375 Other 9,305,719 9,856,129 13,819,178 14,163,424 NON-CURRENT LIABILITIES Loans and Financing 8,049,302 16,791,118 Other 25,670,967 26,565,190 33,720,269 43,356,308 Minority interest 205,144 205,144 Stockholders Equity 76,091,785 76,091,785 76,296,929 76,296,929 Total Liabilities and Stockholders Equity 123,836,376 133,816,660 9 Marketletter  December 2009 ( for information purposes only ) ( in thousands of Reais ) 31/12/2009 WITHOUT ITAIPU WITH ITAIPU OPERATING REVENUE Operations of electric energy 26,896,988 27,099, 094 Deductions (2,340,215) (2,340,215) Other 1,298,895 25,855,668 26,057,774 OPERATING COSTA AND EXPENSES Electricity purchased for resale (9,299,967) (6,122,533) Depreciation and amortization (2,397,874) (2,397,874) Deferred loss from Itaipu - (669,675) Other (12,169,350) (13,814,315) (23,867,191) (23,004,398) OPERATING RESULT BEFORE FINANCAIL RESULT 1,988,477 3,053,377 FINANCIAL RESULT (4,206,183) (5,273,903) RESULT OF PARTICIPATIONS 1,594,739 1,594,739 OTHER REVENUES AND EXPENSES (100,517) (97,697) RESULT BEFORE SOCIAL CONTRIBUTION AND INCOME TAX (723,484) (723,484) 1,196,419 1,196,419 RESULT BEFORE PARTICIPATIONS 472,935 Participation in profit (207,482) (207,482) Minority Participation (94,927) (94,927) NET INCOME FOR THE PERIOD 170,526 170,526 NET INCOME PER SHARE R$ 0.15 R$ 0.15 10 Marketletter  December 2009 Balance Sheet for the period ended on December 31 (R$ thousand) Parent Company Consolidated Assets Current Assets Cash and cash equivalents Restricted cash Consumers and resellers Loans and financing Fuel consumption account - CCC Investment remuneration Renegotiated credits Fiscal assets deferred Compensation rights Sundry debts Stored materials Prepaid charges - - Other Non-Current Assets Loans and financing Renegotiated credits Marketable securities Nuclear fuel inventories Fiscal assets deferred Fuel consumption account - CCC - - Compensation rights Other Advances for shareholding participation Investments Property, plant and equipment Intangible Total Assets 11 Marketletter  December 2009 Parent Company Consolidated Liabilities and Stockholders Equity Current Liabilities Loans and financing Compulsory loan Suppliers Anticipated energy sales Taxes payable Fuel consumption account - CCC Shareholders remuneration Federal treasury credits Estimated obligations Reimbursement obligations Employee postemployment benefits - Provision for contingencies - - Fees as per regulations - - Other Non-Current Liabilities Loans and financing Federal treasury credits Global Reversal Reserve - RGR Compulsory loan Taxes payable Shareholders remuneration - Obrigação para desmobilização de ativos - - Anticipated energy sale - - Fuel consumption account - CCC - - Provision for contingencies Employee postemployment benefits Uncovered liability in controlled cos - Other - - Minority interest - - Stockholders Equity Capital Stock Paid-up capital stock Re-evaluation reserves Revenue reserves Asset valuation adjustment Advance for future capital increase Total Liabilities and Stockholders Equity 12 Marketletter  December 2009 Statement of Income for the period ended on December 31 (R$ thousand) Parent Company Consolidated Operating Revenues 2009 2009 Operations of electric energy (-) Regulatory charges on revenues - - (-) Taxes on revenues - - Equity in earnings of affiliated companies Other operating revenues - - Operating costs and expenses Payroll and related charges/thrird-party services/material and supplies Electricity purchased for resale Fuel for electric power production - - Taxes - PASEP and COFINS Use of basic transmission network - - Remuneration and reimbursement - - Depreciation and amortization Operating provisions Deferred loss from Itaipu - - Donations and contributions Other Operating result before financing result Financing result Other revenues (expenses) - - Operating Result Result before social contribution and minority participation Income tax Social Contribution Income before Participations Income participation Minority participation - - Net income (loss) for the period Net income (loss) per share R$0.15 R$5.42 R$0.15 R$5.42 13 Marketletter  December 2009 Cash Flow for the period ended on December 31 (R$ thousand) Parent company Consolidated (reclassified) (reclassified) Net income before income tax and social contribution Adjustments to reconcile net income with cash generated by operations Depreciation and amortization Net monetary/exchange variations Financial charges Equity method result Provision for uncovered liabilities - Provision for deferred taxes - - - Provision for credits of questionable liquidation Provision for contingencies - Provision for complementary securities - Impairment - - Charges on RGR Adjustment present value - - Regulatory assets/liabilities Minority participation result - - Financial charges on stockholders equity Result from Itaipu to compensate - - Loss/Income sales of assets - - Other (Increases) decreases in operating assets Restricted cash Consumers and resellers Fuel consumption account - CCC Deferred fiscal assets Reimbursement rights Debtors Stored materials - Expenses paid in advance - - Others Increases (decreases) in operating liabilities Compulsory loan Suppliers Anticipated energy sale Taxes and social contributions - - Fuel consumption account - CCC Estimated obligations Reimbursement obligations Regulatory charges - - Others Resources from (applied in) operating activities Payment of Financial Charges Payment of Global Reversion Reserve (RGR) charges - Financial Charges receivable - Payment of Income Tax and Social Contributions Judicial Deposits - Financing Activities Loans and financing obtained  long-term Loans and financing paid Shareholders remuneration - paid Payment of refinancing of taxes and contributions (principal) - - Compulsory loan and Global Reversion Reserve Others Resources from (applied in) financing activities Investment Activities Loans and financing - granted Loans and financing - received Received renegotiated energy credits - - Acquisition of property, plant and equipment assets Acquisition of intangible assets - - Acquisition/capital increase in corporate participations Received remuneration on investments in corporate partnerships Others Resources from (applied in) investment activities Increase (reduction) in cash and cash equivalent Cash and cash equivalent  beginning of period Cash and cash equivalent  end of period 14 Marketletter  December 2009 15 Marketletter  December 2009 Structure of Eletrobras Capital structure As at December 31, 2009 the capital of Eletrobras had the following composition: Shareholders Common PREF. "A" PREF. "B" TOTAL TOTAL 905,023,527 % 146,920 % 227,186,643 % % Federal Gov. 52.00% 0.00% 41.56% Bndespar 21.08% 8.23% 18.50% FND 5.04% 4.03% FGHAB 0.11% 0.09% FGI 3.85% 0.77% FGO 2.57% 0.52% Treasury shares 0.02% 0.00% Others 21.77% 100.00% 85.33% 34.53% Under CBLC Custody 14.76% 57.68% 56.83% 23.21% Residents 6.56% 57.68% 21.98% 9.66% Non-residents 7.47% 33.47% 12.69% ADR Prog. 0.73% 1.38% 0.86% Others 7.00% 42.32% 28.50% 11.32% Residents 0.40% 42.30% 15.51% 3.44% ADR Prog. 6.60% 13.00% 7.88% Non-residents 0.00% 27 0.02% 0.00% 0.00% 16 Marketletter  December 2009 Eletrobras Shareholders 12/31/2009 12/31/2008 Variation Common 23.98% Pref. (0.10%) Total 5.28% The amount of shareholders increased 5.28% in 2009. There was an increase of 23.98% of the common shareholders and a decrease of 0.10% of preferred shareholders. Eletrobras non-resident Shareholders 12/31/2009 12/31/2008 Variation Common 10.85% Pref. 2.59% Total 7.13% In 2009, there was an increase of 7.13% of non-resident shareholders. An increase of 10.85% of preferred shareholders and an increase of 2.59% of common shareholders, can be noticed. Eletrobras resident Shareholders 12/31/2009 12/31/2008 Variation Common 25.44% Pref. 3.94% Total 5,20% Concerning the resident shareholders, in 2009 there was an increase in share participation of 5.20%. There was an increase of common shares participation of 25.44% and preferred shares participation of 3.94%. Share performance analysis Shares Eletrobras Preferred Shares - ELET6 During 2009, the maximum price achieved by Eletrobras preferred shares (ELET6) was R$ 35.40, on December 11. The lowest price registered was R$ 22.01, on November 3 rd
